Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals to reappraisement set forth in the attached schedule, which schedule is made a part of this stipulation, consists of Bentwood furniture imported from Czechoslovakia.
That the merchandise and issues involved in the appeals to reappraisement set forth in the attached schedule are similar in all material respects to the merchandise and issues involved in R. J. Saunders & Co., Inc. v. United States, Reapt. Dec. 7973.
That on or about the date of exportation of the merchandise herein involved, such or similar merchandise was not freely offered for sale in the principal markets of Czechoslovakia either for home consumption or for export. Neither on the date of exportation was such or similar merchandise freely offered for sale in the principal market of the United States.
That the cost of production, as such cost is defined in Section 402 (f) of the Tariff Act of 1930, is the appraised unit of value, less Cz. Kc. 1.38 each.
*450That the record in R. J. Saunders & Co., Inc. v. United States, Reapt. Dec. 7973, be incorporated in the record in the appeals to reappraisement set forth in the attached schedule and such cases are submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, fand that such values were the appraised units of value, less Cz. Kc. 1.38 each.
Judgment will be rendered accordingly.